November 3, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         IN THE MATTER OF R.A.M.

                              NO. 14-15-00577-CV

                     ________________________________

       This cause, an appeal from the order waiving juvenile jurisdiction and
transferring appellant to criminal court, signed July 8, 2014, was heard on the
transcript of the record. We have inspected the record and find no error in the
order. The order is AFFIRMED.

      We further order this decision certified below for observance.